                            Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 1 of 6 PageID #: 10

                                                          Exhibit A to the Complaint
Location: Brooklyn, NY                                                                              IP Address: 108.41.143.19
Total Works Infringed: 48                                                                           ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             07-22-     Blacked       05-15-2018    06-19-2018   PA0002126654
           400E090F4802B871662C556A82ABFC945392215F                               2021
           File Hash:                                                             21:03:35
           06CDD274AF3FF035D9BC76B6AC2622D0E84012889163E9A5F44B28F003362EC8
 2         Info Hash:                                                             07-13-     Blacked       08-30-2018    10-16-2018   PA0002127777
           AAB15EB6E98FA67B859CE1568C22EE7BB5A0D9CD                               2021       Raw
           File Hash:                                                             19:26:38
           3F8B7417C348F235A5C45698C954C60C53720C773BC939E84E2E8E680EB1D344
 3         Info Hash:                                                             07-13-     Blacked       07-21-2019    08-27-2019   PA0002213243
           06420DDBD4F9B7FCEF7939FB60D5DCE81CB68B7F                               2021       Raw
           File Hash:                                                             19:17:26
           342762915BB4916D7130BA1B9F2194EA012382CD60E5D91AC8E942C74F15B073
 4         Info Hash:                                                             07-13-     Blacked       11-28-2018    01-22-2019   PA0002149836
           A59C9BC91187668B482B4AFC81502BED6BB07C7C                               2021       Raw
           File Hash:                                                             15:39:34
           47D5D91B9FC9B159E2197591B985D3FA522768EB287C61D168901FCE02CB921D
 5         Info Hash:                                                             07-13-     Blacked       10-12-2020    10-22-2020   PA0002261809
           A2285D359C1A11FC04C46A99A488747938358B65                               2021       Raw
           File Hash:                                                             15:36:57
           985663042B32496D35EC0B21E21BFBA3F6AFF2FDE00ABE14235EABA40310DB82
 6         Info Hash:                                                             07-13-     Blacked       08-31-2020    09-05-2020   PA0002255473
           4F3CAA9D7D8185F294DFF09E8276BDEC62D8A41C                               2021       Raw
           File Hash:                                                             15:34:43
           919E33445946B2E47A9223CBBA2E2666E8F11A358771039219D7B4160EB14A31
 7         Info Hash:                                                             07-13-     Blacked       09-28-2020    10-22-2020   PA0002261800
           11317BD69D7E2FE51E3BDDC1C53B65643242CB9C                               2021       Raw
           File Hash:                                                             15:33:16
           F63C87FC2DE9AF3AE5B0803EA75F2ECD3EE51ACC21B0A12F11F155DB8E891C77
 8         Info Hash:                                                             07-13-     Blacked       05-10-2021    06-15-2021   PA0002296920
           A4217C332CF806017EE6C8CF1E5151DFF8833788                               2021       Raw
           File Hash:                                                             15:32:04
           A5C5CCE866EC37B20892846DE00B32E7F46D3E3BCED9E20695DD1B57A161F291
                      Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 2 of 6 PageID #: 11

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         07-06-     Blacked   07-05-2021   08-02-2021   PA0002305092
       56AA379C5CB38388B9AA1F1B047C28809BD6E124                           2021       Raw
       File Hash:                                                         15:53:30
       5F30DC3B16A66A31D4B031B781C69C4D5D9F1AFD0674164DD4ED5F10B7428EFB
10     Info Hash:                                                         07-06-     Blacked   06-26-2021   07-08-2021   PA0002300662
       6D40E6B3C68E4347A8776C49A5F33AED77C35A3C                           2021
       File Hash:                                                         15:33:28
       23CEF8CDE126E624213A1BBC3AEC0ED99E29DC5FCEECCC7F6D3EC3C7F4E9CF6E
11     Info Hash:                                                         07-04-     Blacked   07-03-2021   08-02-2021   PA0002305091
       66E841DDD72A50FF74298079B63B8046D69081CA                           2021
       File Hash:                                                         16:36:05
       64783253670BAC42DF82F0CC9608EDB50306F7A4E72DE0A5C15320491B71A48A
12     Info Hash:                                                         06-29-     Blacked   09-27-2017   10-10-2017   PA0002057451
       23C75D98A22B6821F255E85F2ED58CC5CEC8E2DD                           2021
       File Hash:                                                         22:42:18
       801BC053AC78CEDC56C3027F83372479B9509FACAF125689D73D42AA9B3E67EA
13     Info Hash:                                                         06-29-     Blacked   06-28-2021   07-08-2021   PA0002300664
       D28DB73522EC886FE3C7FF121F08DA1296C83B70                           2021       Raw
       File Hash:                                                         14:32:06
       296984FF61F9590FBD6049CF61271D6BFAE9D17CD3D76DAA5B4CAFD611B822C4
14     Info Hash:                                                         06-20-     Blacked   05-31-2021   06-15-2021   PA0002296925
       8EE948443FBE7B902CACD7BECB7FEF16C06E5747                           2021       Raw
       File Hash:                                                         15:27:42
       15E258694DED57BC6C45BCE2EE94A799DB8994134024375CAFCCBC3B9C4ED9B4
15     Info Hash:                                                         06-20-     Tushy     04-16-2018   06-18-2018   PA0002126681
       CCE9FA128205198C6A014556AFF4DC9D7866B695                           2021
       File Hash:                                                         01:24:10
       DC039FBA2E3A8C417DEB586E91B486E5E45000ADFAA1FD03BBEDA0A87D45A37C
16     Info Hash:                                                         06-06-     Blacked   05-17-2021   06-03-2021   PA0002299687
       622195ABB8B53CD431F9F6A08A2BBF336C3DB775                           2021       Raw
       File Hash:                                                         16:02:23
       4D10452541ECB322A2EE67ED442F7A49D24F2D9D541FBCF8F8C1DFDE9FEF4579
17     Info Hash:                                                         06-05-     Blacked   06-08-2020   06-25-2020   PA0002255509
       E2BA38D564CE1B80BB4C1DDB0181EAB395E64F79                           2021       Raw
       File Hash:                                                         22:50:21
       567594C66D3EB44E05CA9910A6BA3FCCA70189C1CBE7EB7E43C390AC2A12273B
                      Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 3 of 6 PageID #: 12

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         05-31-     Blacked   11-08-2018   12-10-2018   PA0002145833
       C57A12522E397BD759570CF121BA12331C01D6AF                           2021       Raw
       File Hash:                                                         22:55:52
       DABBD34ECFDE30CCF6F078604656599120FE37F7421166A4E267C0EA1DE146AC
19     Info Hash:                                                         05-31-     Blacked   07-09-2019   09-10-2019   PA0002199416
       82980AB876C2E0D6AD6D7D00937AD920F8211267                           2021
       File Hash:                                                         15:48:21
       EC0188942436E345833E4B637642A83B850471132EE8338BD89D3926B8E17343
20     Info Hash:                                                         05-31-     Blacked   05-22-2019   07-17-2019   PA0002188299
       DDE59C875C7FEDB150E58E51ACFF8D33FDB2CF72                           2021       Raw
       File Hash:                                                         15:34:22
       B1EAEAD5B5D4AA4102D4A0D46CF8206B6D4E3C6E2EAD3BAFD1BD26D336683604
21     Info Hash:                                                         05-26-     Blacked   05-22-2021   06-09-2021   PA0002295591
       98B3583856739205901AC1C8B78514AA249BA34E                           2021
       File Hash:                                                         15:53:18
       99EA22FB08A7AA82E2ECBAF9760FE4A7B81918550A0E7638BD58B23E9B19CF59
22     Info Hash:                                                         05-18-     Blacked   05-01-2021   06-09-2021   PA0002295604
       32E09D6A5978F499397CCFFAB8C889951CF3BF94                           2021
       File Hash:                                                         15:31:45
       EADF62816A0B33E9DCC505156847A93771275B747B14A6DBC5154D2ED41A2C04
23     Info Hash:                                                         05-11-     Tushy     04-25-2021   06-09-2021   PA0002295582
       E96D13E31AC3B7D665F1DF9F79FD1AD873F551C6                           2021
       File Hash:                                                         16:57:06
       5320B61FFB147AC701E6771C9C61262B00D6B49769877513C53F9F56AB62C928
24     Info Hash:                                                         05-09-     Blacked   07-19-2018   09-05-2018   PA0002135006
       07EC80C56B473DD0771AB7D4A3E905994A87A408                           2021
       File Hash:                                                         20:37:24
       E81BFDFF307EBBEFA816D0064F468B2CDB648B0BC1521785B70B40C95251850C
25     Info Hash:                                                         05-09-     Blacked   09-09-2018   10-16-2018   PA0002127792
       69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2                           2021       Raw
       File Hash:                                                         20:31:08
       F0C307D2A5574814D7D7F9FAA1622E84AC38804CFE1E666608F0B94488BC0211
26     Info Hash:                                                         04-28-     Blacked   03-15-2020   04-15-2020   PA0002246109
       7557747905C0C24C24DE739A99AA7750FBD7B24F                           2021
       File Hash:                                                         20:14:43
       A1E83FB8FCFDDC0843A8E99258C7BD9AA92E58AEE49DE28EFDC87F121CC779C5
                      Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 4 of 6 PageID #: 13

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         04-28-     Blacked   03-21-2020   04-15-2020   PA0002246170
       EF2C669D22E2B42C035E6131AB66D13DD0D82952                           2021
       File Hash:                                                         18:50:17
       0F5E8CB6904F97C4C3BCA128BC2BAC1C269851A9CB76985D5B2C6E5B4BDDB11B
28     Info Hash:                                                         04-28-     Blacked   04-10-2021   06-09-2021   PA0002295605
       18FFD959AA2BCC3398C05A9891815D71F3AA86D8                           2021
       File Hash:                                                         15:17:47
       1EE9ED77F80DC7E54E4C70CA5224704F43BB82A137114BF49F0E39D3F30780EA
29     Info Hash:                                                         04-28-     Blacked   04-12-2021   04-27-2021   PA0002288983
       44B4AD7A047450E82E78476BCCB6F743AF7FA21A                           2021       Raw
       File Hash:                                                         15:09:07
       E48373889E5E612D0D275BAC65055D7D7DD02A206477BFBFBB7A7BD185C34BDF
30     Info Hash:                                                         04-27-     Blacked   04-26-2021   06-09-2021   PA0002295596
       13835534F0E25A22BB5EFAE20476304004ED076A                           2021       Raw
       File Hash:                                                         20:59:15
       07E7FB0504FBC0F7C2118D41CED7932CF011BE56D58763473B398AEC78EFC1E3
31     Info Hash:                                                         04-12-     Blacked   10-14-2019   11-05-2019   PA0002210289
       46D49B0B21D9273260AB60808F2887D63B8828AC                           2021       Raw
       File Hash:                                                         15:53:19
       989543B320619328762A1D79B36C4F44B8142E2E73B55B114C574E5556DD30FE
32     Info Hash:                                                         04-09-     Blacked   12-13-2018   02-02-2019   PA0002154971
       ECFEC3C1CEA5BACDED5052AB2E57DEAAD83FFF39                           2021       Raw
       File Hash:                                                         05:08:41
       BF2324E563299B843D750C225AA4713748F774270CACA8F99C61C55B55BEC599
33     Info Hash:                                                         04-09-     Vixen     05-14-2019   07-05-2019   PA0002206408
       C542D326EE13C9860B8EE438E27E0EB12257FB94                           2021
       File Hash:                                                         04:53:01
       842DD7F6893D36DBF41DE757F110D74DAE4F036240C7F9E6A3008868F09FC99B
34     Info Hash:                                                         04-08-     Blacked   01-07-2018   01-24-2018   PA0002101759
       43AF666D13FBC2B12953D257F6CA4935FC3CD7B5                           2021       Raw
       File Hash:                                                         19:18:48
       F34A0453DC1A135DD6269A22BD1DEC952B15DB34964CB49EF25E5C0E66F57423
35     Info Hash:                                                         04-08-     Vixen     10-01-2019   10-21-2019   PA0002207746
       F23CE0EB6C62308551BE854342A7AE58F97BEBA2                           2021
       File Hash:                                                         16:14:49
       C5424E9DFB5F9E738779CF795712A58F3CA5D19B0141754548D97AB8BA227318
                      Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 5 of 6 PageID #: 14

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
36     Info Hash:                                                         04-06-     Blacked   04-05-2021   04-14-2021   PA0002286708
       CAD2388E786E437EEE834DDA1CD00334D0493455                           2021       Raw
       File Hash:                                                         15:51:46
       07773246F915A5C952F61A22B1C3EDE55CDD96DEAE60F15D77DD45666429EE3A
37     Info Hash:                                                         04-05-     Blacked   03-20-2021   04-14-2021   PA0002286724
       58A2718F06BEDF42378F7D683C261C6E717BEED0                           2021
       File Hash:                                                         15:59:38
       367DA0B6CB23569E57D6BDECB108ADD0B0002715646EFED1F8246C3D92616F20
38     Info Hash:                                                         03-30-     Blacked   03-29-2021   04-14-2021   PA0002286726
       75EACE9CA719288B52B64D4D05A349BAA09542B2                           2021       Raw
       File Hash:                                                         16:22:41
       8789678992DCF14336251C54773CBD716197010477909F5BD6930C47A9F234E8
39     Info Hash:                                                         03-26-     Blacked   12-13-2017   01-02-2018   PA0002097434
       35FC391D7869DA183CB119D3D676978EC11ADDB9                           2021       Raw
       File Hash:                                                         21:22:13
       BE7FA0E9046E5052989B028E082C94C5A4FB9F7076FEEE4A70FB899BE57B1707
40     Info Hash:                                                         03-18-     Blacked   03-15-2021   03-22-2021   PA0002282515
       1824034C43267AA11198E469DBB79B913395F5FE                           2021       Raw
       File Hash:                                                         15:10:32
       76ACEB0964E0FBDF7535C99F405DC85A8F13DF4C35810F11890C0E5815A50F07
41     Info Hash:                                                         03-17-     Blacked   05-04-2020   05-19-2020   PA0002241475
       84B5ED39BB7D9B21873783ED628C76037D90E13A                           2021       Raw
       File Hash:                                                         16:21:07
       98F9E70879F659FFA199D1231591128216634EE732D5DCE467CA5DDF93D0DC38
42     Info Hash:                                                         03-17-     Blacked   01-17-2019   02-22-2019   PA0002155141
       498C38E65A191A26E153A7D80BCFBCA20069BDFD                           2021       Raw
       File Hash:                                                         16:09:37
       7D77CD89BDDD5175B6C5775155ABE6765DBCC8D9D3D09DB4A285FF43F55D7EB8
43     Info Hash:                                                         03-17-     Blacked   03-01-2021   03-08-2021   PA0002280355
       E05487E1CF7CAA07BA8E218D2504F4AEC30906DB                           2021       Raw
       File Hash:                                                         15:37:32
       C7C8F393602BEAC95B913F1D5021A9C80232024434D66ED0AC78F6E611123D02
44     Info Hash:                                                         03-16-     Blacked   01-25-2018   03-02-2018   PA0002104748
       2DB0092A8EED28CD52AA6DD3FB848B68C75B8F77                           2021
       File Hash:                                                         16:00:51
       A0AAFA709D58361236376E333AA20DAFED8EE64CD3F5151853A6448C2549C8CA
                      Case 1:21-cv-04703-RPK-JRC Document 1-1 Filed 08/20/21 Page 6 of 6 PageID #: 15

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
45     Info Hash:                                                         03-14-     Blacked   03-13-2021   03-22-2021   PA0002282509
       AEAA45C76743CB9B99B6B3487398E9FCD3BB350D                           2021
       File Hash:                                                         15:46:10
       948A11C658DF179B7D3F859B11D03C23D7E1B160192066D43C2A3050C2D42536
46     Info Hash:                                                         03-06-     Blacked   02-20-2021   03-08-2021   PA0002280369
       40B618515790CB5245901B36028EC5CF962DB9B0                           2021
       File Hash:                                                         19:17:23
       3B4F63B3EA800CD166A83F1D6D63EA40DA6B878EDF8034E5928B9FB164E6E88C
47     Info Hash:                                                         03-01-     Blacked   02-15-2021   03-08-2021   PA0002280367
       9CBD00752F23E2747A4221C94EFABF97545531D1                           2021       Raw
       File Hash:                                                         16:37:15
       03FB86B0416404EBEB7E2CAAD117A6CC405AFAD4A22833A8D4CC7426B760C80F
48     Info Hash:                                                         02-28-     Blacked   02-27-2021   03-08-2021   PA0002280373
       38794030B4BB4CC919E087C25AE5D59D6D48B8EE                           2021
       File Hash:                                                         16:44:52
       3088FB2726C52B5325B89F21E46D62070F10301B2B6CA4ECB5EF86D0CA89F650
